Interlocutory judgment reversed on the law, without costs of this appeal to either party, and a new trial granted before another referee upon the ground that' a complete determination of the controversy cannot be had without the presence of other parties. Whether the interest of Dora E. Flisher under the trust agreement was a vested or contingent remainder was a question which, in the absence of her personal representatives and heirs, may not be determined so as to bind them. (Civ. Pr. Act, § 193; Elias v. Schweyer, 13 App. Div. 336; Thompson v. N. Y. El. R. R. Co., 16 id. 449.) All concur.